Citation Nr: 1332203	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  13-25 113	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a prostate disability.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



REMAND

The Veteran served on active duty from November 1956 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2013, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In this case, a February 2013 examination report from Dr. Wake at the University of Tennessee Health Science Center indicates that the Veteran received treatment for prostate cancer from Dr. Verrier of the Boston Baskin Medical Oncology Group.  The examination report also reveals that the Veteran was scheduled for follow-up treatment with Dr. Wake for his prostate problems in 6 months.  There are no treatment records from Dr. Verrier/Boston Baskin Medical Oncology Group in the claims file or among the Veteran's paperless records in the Virtual VA system.  Additionally, although records from Dr. Wake were requested and received by the agency of original jurisdiction (AOJ), the February 2013 examination report is the most recent treatment record from that physician in the claims file.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2013).  These steps have not yet been taken with respect to the identified treatment records from Dr. Verrier/ Boston Baskin Medical Oncology Group and any additional records from Dr. Wake.  As such records reportedly relate to treatment for the Veteran's prostate disability, they are relevant to the issue on appeal.  Thus, a remand is necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be asked to complete authorizations for VA to obtain all records of treatment for a prostate disability from Dr. Wake dated from February 2013 through the present and from Dr. Verrier/Boston Baskin Medical Oncology Group.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.  

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

